Ao"'" (R". 0511s1201s> 1m1gmrn1 ;, , c.1m1oru p,., c&, (Mod1fioo)                                 r=JI·~:.J~~

                                 UNI~~!?rn~~~Ji;!r~J~J~i~~R~~                                 T   L_n~-~c'. :_a_J.
                                                                                                  CLFPl<L·SDl~3:1~i\.:lCC·uFP   ,
                                                                                                                                    I
                                                                                                                                    !1
                   United States of America                            JUDGMENT IN~LCRtM:INA.Ff cA'sit'l-~F,:;,~~::A
                                   v.                                  (For Offenses Committed OtrOr7mer1'r0vemoerT,~-~16 -·



                   Olbin Montes-Rodriguez                              Case Number: 18mj 10178-NLS

                                                                       Melissa Bobrow
                                                                       Defendant's Attorney


REGISTRATION NO. 78375298

THE DEFENDANT:
 IZl pleaded guilty to count( s) 1 of Complaint
                                        ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                    Count Number(s)
8:1325(a)(2)                    ILLEGAL ENTRY (Misdemeanor)                                          1

 D The defendant has been found not guilty on count(s)              ~~~~~~~~~~~~~~~~~~~-




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                        dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                     December 6, 2018




                                                                     HONORABLE NIT AL. STORMES
                                                                     UNITED STATES MAGISTRATE JUDGE
